Citation Nr: 1340717	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  09-23 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a pulmonary disability (claimed as residuals of bronchitis).

2. Entitlement to service connection for a pulmonary disability, to include residuals of bronchitis and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1967 to February 1970, including in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran submitted a timely notice of disagreement (NOD) in January 2009; a statement of the case (SOC) was issued in June 2009; and in June 2009, the Veteran submitted a substantive appeal to the Board (VA Form 9).  In May 2010, the RO sent the Veteran a supplemental statement of the case (SSOC).
 
As discussed in detail below, the RO originally denied the Veteran's claim for service connection for bronchitis in a final rating decision issued in August 1981.  In December 2007, the Veteran requested that his claim for bronchitis be reopened. The RO then denied the Veteran's claim to reopen in a May 2008 rating decision based on lack of new and material evidence.

Characterization of Issues on Appeal

The Board notes that although the Veteran's original claim for entitlement to service connection was for bronchitis, during the pendency of this appeal, a March 2008 x-ray noted that the Veteran had mild COPD without acute cardiopulmonary abnormality.  As a result, the Board expands this claim to include the respiratory condition of COPD, and restates the issue as a pulmonary disability, to include residuals of bronchitis and COPD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in these matters.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

A review of the Virtual VA processing system does not reveal any additional documents pertinent to the instant appeal.

The issue of entitlement to service connection for a pulmonary disability, to include residuals of bronchitis and COPD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision dated and issued in August 1981, the RO denied service connection for bronchitis; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year of the issuance of the rating decision.

2. Evidence added to the record since the final August 1981 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a pulmonary disability, to include residuals of bronchitis and COPD.


CONCLUSIONS OF LAW

1. The August 1981 rating decision that denied the Veteran's claim of entitlement to service connection for bronchitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2013)].

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a pulmonary disability (claimed as residuals of bronchitis).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

In the instant case, the Board has rendered a decision in favor of the Veteran, finding that new and material evidence has been presented to reopen the claim for service connection for a pulmonary disability (claimed as residuals of bronchitis).  Therefore, given the favorable decision, further discussion of the VCAA duties is unnecessary at this time.

II. Analysis 

The Veteran, in essence, claims that he has a pulmonary disorder due to his military service.  He claims that the initial onset of his pulmonary disorder was in service and that he currently has a pulmonary disability

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a rating decision dated August 1981, the RO denied service connection for bronchitis on the basis that "[r]esiduals of bronchitis [were] not [shown] on the last examination."  In reaching this decision, the RO considered Veteran's service treatment records (STRs), to include his separation examination.  In an SOC dated January 1982, the RO noted that separation examination "showed that the veteran had been treated for bronchitis with response to treatment.  No residuals were shown on separation examination."  The RO concluded that "[b]ronchitis in service was considered to be acute and transitory with no residual shown on last examination in service, and no treatment shown after service."    

In January 1982, the Veteran was advised of the decision and his appellate rights.  However, the Veteran did not file a substantive appeal to the August 1981 rating decision.  The first communication from the Veteran after the August 1981 rating decision regarding entitlement to service connection for a pulmonary disability (claimed as residuals of bronchitis) came in December 2007, when the Veteran wanted to amend his service-connected disability to include his bronchitis condition.  In this regard, the Board emphasizes that no additional evidence, medical or otherwise, was received during the one-year period following the issuance of the August 1981 rating decision.  See 38 C.F.R. § 3.156(b); Bond, supra.  Therefore, because the Veteran failed to file a substantive appeal to the August 1981 rating decision, the August 1981 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2013)]. 

As previously stated, in December 2007, the Veteran sought to reopen his claim.  In a May 2008 rating decision, the RO declined to reopen the Veteran's claim for service connection for residuals of bronchitis, on the basis that no new and material evidence had been submitted. 

The pertinent evidence received since the last final denial in August 1981 includes various VA treatment records, outpatient and progress notes from September 2007 through March 2009, in addition to statements from the Veteran, and a VA examination of February 2010.    

In a June 2007 statement, the Veteran asserted that while he was in service, he had "pneumonia and severe bronchitis" and that he "was in the hospital for about two weeks."  A September 2007 VA x-ray report showed "[m]ild degree chronic bronchopulmonary changes."  A March 2008 chest examination report by North Kansas City Hospital concluded that "[t]here is hyperexpansion of the lungs, flattening of the diaphragms and mild interstitial scarring consistent with COPD."  The impression on the report was noted as "[mild] COPD [without acute cardiopulmonary abnormality]."  Furthermore, a February 2009 VA x-ray report also noted "Suspect COPD."  

In addition to the above, the Veteran underwent a VA respiratory examination in February 2010.  During this examination, the examiner diagnosed the Veteran with COPD.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a pulmonary disability (claimed as residuals of bronchitis).  The Board finds that the evidence is "new" because it was not before the agency decision makers at the time of the August 1981 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" because it goes to the question of whether the Veteran has a current pulmonary disorder that may be related to service.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a pulmonary disability (i.e., a current disability that may be related to military service).  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a pulmonary disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a pulmonary disability is reopened.


REMAND

The Veteran claims that he was treated and spent time in the hospital while in service for bronchitis.  As a result, it is the Veteran's contention that he has had chronic breathing problems ever since.  

The Veteran's STRs show that while in service, the Veteran repeatedly complained about coughing and problems with breathing.  Various notations on the STRs show that the Veteran was having trouble with bronchitis.  

A March 2008 North Kansas City Hospital x-ray report shows that the Veteran has "[mild] COPD [without acute cardiopulmonary abnormality]."  In addition, a February 2009 VA outpatient report noted a suspect COPD.  

Furthermore, the Veteran underwent a VA examination in February 2010.  Although the examiner concluded that the Veteran had COPD, and provided an opinion as to the cause of the Veteran's COPD, the examiner noted that the "records that should have been in the yellow envelopes within the C-files (presumably service treatment records) were not there."  Thus, it appears that the Veteran's service treatment records were not reviewed by the examiner.  Copies of these records are located in the claims file and should be taken into consideration when addressing the etiology of the Veteran's current pulmonary disorder.  The Board also notes that the February 2010 opinion did not clearly address whether any current pulmonary disorder is related to service.  As such, another opinion which is appropriate for adjudication purposes is warranted.

Accordingly, the case is REMANDED for the following actions:

1. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of all pulmonary disabilities that might be present.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him (and others, if applicable) during and since service, and review the record in full, including the service treatment records.  

The examiner is also requested to identify all pulmonary disabilities present during the pendency of the appeal, to include any chronic bronchitis and/or COPD.  If COPD cannot be diagnosed, please reconcile this with evidence of record showing a diagnosis of COPD.  

For each pulmonary disability identified, provide an opinion concerning whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to active duty.  In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent medical and lay evidence, to include service treatment records and the results of the March 2008 x-ray noting mild COPD.   The examiner should consider the Veteran's assertions concerning the onset, frequency and duration of his pulmonary symptoms.

In answering the above, the examiner is also asked to reconcile the March 2008 x-ray findings of mild COPD with the December 2009 x-ray findings showing no COPD. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state the reasons, with specificity, why this question is outside the scope of a medical professional conversant in VA practices.

2. Following completion of all indicated development, the RO should readjudicate the claim of service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran is not required to take any action until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


